Case 2:20-cv-00630-JMS-DLP Document 51 Filed 01/04/21 Page 1 of 34 PageID #: 1047




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    TERRE HAUTE DIVISION

  PATRICK R. SMITH and                       )
  BRANDON S. HOLM, individually and          )
  on behalf of all others similarly situated,)
                                             )
                 Plaintiffs,                 )
                                             )
         v.                                  )          Cause No. 2:20-cv-00630-JMS-DLP
                                             )
  JEFFREY ROSEN in his official              )
  capacity as the Acting Attorney General of )
  the United States, et al.,                 )
                                             )
                 Defendants.                 )

                      DEFENDANTS’ OPPOSITION TO PLAINTIFFS’
                   SECOND MOTION FOR A PRELIMINARY INJUNCTION

                                           INTRODUCTION

         Having tried and failed to halt federal executions for the duration of the COVID-19

  epidemic, plaintiffs—two non-capital inmates at FCI Terre Haute—renew their motion on the

  same grounds this Court previously found wanting. When plaintiffs moved for a preliminary

  injunction several weeks ago, the Court concluded that they satisfied none of the requirements

  for preliminary injunctive relief. Their Eighth Amendment claim was unlikely to succeed on the

  merits because they could not show that “carry[ing] out executions during the pandemic creates

  substantial additional risks for their health,” ECF No. 37 at 14; they had no irreparable injury

  because they “ha[d] not shown that they are likely to be infected with COVID-19 because of the

  scheduled executions,” id.; the federal government has a “substantial legal interest in timely

  enforcement of criminal defendants’ sentences,” id.; and plaintiffs’ interest in avoiding

  unreasonable exposure to COVID-19 “d[id] not weigh heavily . . . because the plaintiffs ha[d]

  not shown that the scheduled executions will create a substantial additional risk to their health,”
Case 2:20-cv-00630-JMS-DLP Document 51 Filed 01/04/21 Page 2 of 34 PageID #: 1048




  id.

         All those deficiencies remain, and plaintiffs’ latest preliminary-injunction motion does

  nothing to cast doubt on the Court’s conclusions. Plaintiffs’ legal theory is the same: that the

  Eighth Amendment prohibits defendants from temporarily bringing additional staff and other

  individuals onto the vast Terre Haute complex to carry out critical penological operations with

  which plaintiffs disagree, if those operations cannot be carried out without mitigating COVID-19

  to plaintiffs’ satisfaction and in their preferred manner. But as before, plaintiffs make no

  showing that carrying out executions elsewhere in the Terre Haute complex “creates substantial

  additional risks for their health,” ECF No. 37 at 14; they instead simply continue to speculate

  that the temporary presence of additional individuals within the Terre Haute complex may

  increase the risk that inmates housed at the complex will experience one or more additional

  COVID infections. And their proposed remedy makes plain that plaintiffs are, at bottom, still

  using this worldwide epidemic as a vehicle to pursue their desired policy outcome of prohibiting

  federal executions. In short, plaintiffs are resubmitting their previous motion with some

  cosmetic changes but without fixing the fundamental deficiencies this Court identified.

         Plaintiffs still lack standing to bring this suit. Their alleged injury—an increase to their

  risk of contracting COVID—is speculative. Among many shortcomings, plaintiffs fail—in light

  of the precautions taken by the Bureau of Prisons (BOP) to reduce the spread of COVID both

  generally and with respect to executions—to sustain their burden to demonstrate standing to seek

  the extraordinary remedy of a preliminary injunction,.

         Even if Article III were satisfied, plaintiffs have once again failed to demonstrate they are

  likely to succeed on the merits of their Eighth Amendment claim. The Eighth Amendment

  requires a showing that the risk inflicted on an inmate is, objectively, one that civilized society



                                                    2
Case 2:20-cv-00630-JMS-DLP Document 51 Filed 01/04/21 Page 3 of 34 PageID #: 1049




  would not tolerate and a showing that the government is acting with deliberate indifference,

  which the Seventh Circuit has made clear must “approach[] a total unconcern for the prisoner’s

  welfare,” Rosario v. Brawn, 670 F.3d 816, 821 (7th Cir. 2012). This Court previously held that

  plaintiffs could not show a substantial increase in risk merely by arguing that “executions, like

  any mass gathering, are risky during the COVID-19 pandemic.” ECF No. 37 at 13. But

  plaintiffs again present those same generalized concerns, without significant improvement to

  their claims for relief. And this Court held that plaintiffs could not carry their heavy burden of

  showing a deliberately indifferent mindset merely by arguing that “defendants and prison staff

  could do more to prevent COVID-19 transmission in the prison.” Id. But plaintiffs’ latest

  motion tries to do exactly that, arguing that FCC Terre Haute would be safer if defendants

  crippled prison operations by encasing it in a bubble. Moreover, by offering only an untenable

  set of alternatives to the prohibition of federal executions, plaintiffs are essentially asking this

  Court to declare that BOP cannot carry out executions during COVID, a claim the Seventh

  Circuit has already heard and rejected. See Peterson v. Barr, 965 F.3d 549, 553 (7th Cir. 2020),

  application for stay denied, Peterson v. Barr, __ S. Ct. __, 2020 WL 3964236 (Mem.) (July 14,

  2020). Plaintiffs’ latest motion offers nothing that casts doubt on the Court’s prior conclusions,

  and nothing that would justify deciding this motion any differently.

          Because plaintiffs have not demonstrated that they are likely to succeed on the merits of

  their claims, this Court should deny injunctive relief. If the Court were to proceed to the

  remaining injunctive relief factors, however, the result would be the same. As before, plaintiffs

  have failed to demonstrate any likely irreparable harm from the executions—executions that do

  not directly affect them. And any alleged harm from an increased risk of COVID-19, however

  attenuated and marginal, could not possibly outweigh the long-recognized weighty public



                                                     3
Case 2:20-cv-00630-JMS-DLP Document 51 Filed 01/04/21 Page 4 of 34 PageID #: 1050




  interest in carrying out lawful death sentences. Cf. Peterson, 965 F.3d at 553 (rejecting request

  by victims’ family members to enjoin BOP from carrying out execution during the COVID-19

  epidemic which allegedly impaired their right to attend as witnesses).

                                          BACKGROUND

         Defendants here incorporate the Background section of their Opposition to Plaintiffs’

  Motion for a Preliminary Injunction, ECF No. 28, and supplement it with the following

  information.

         Inmates and staff at prisons around the United States have contracted COVID-19. See

  data at https://www.bop.gov/coronavirus/; Exhibit 1, Jan. 4, 2021 Third Declaration of T.J.

  Watson (“Third Watson Dec.”) ¶ 14. FCC Terre Haute unfortunately has not been spared from

  the virus, despite the many precautions the BOP has taken. Third Watson Dec. ¶ 14. But there

  is no indication that the conduct of executions at FCC Terre Haute makes it an outlier in that

  regard; to the contrary, prisons where executions are not conducted have experienced the spread

  of COVID-19, some of them with much higher numbers of cases than FCC Terre Haute. Id.

  Additionally, the county in which FCC Terre Haute is located is experiencing an increased

  spread of COVID-19, similar to communities all over the country and world. Id. As the Court

  has noted, it appears much more plausible that staff and inmates at FCC Terre Haute are

  experiencing transmission of COVID-19 due to an increase in the community, rather than from

  execution events, as plaintiffs continue to urge. ECF No. 37 at 14; ECF No. 47 at 7–8. 1


  1
    Additionally, the Court previously expressed concern about positive COVID-19 test results
  among the execution team after the November 2020 executions. ECF No. 37 at 10. We note
  that, as further evidence of the likelihood of community spread, rather than spread resulting from
  executions, after the executions in December 2020, three execution team members were tested
  for COVID-19 at FCC Terre Haute, and all three were negative. Exhibit 2, Jan. 4, 2021
  Declaration of Rick Winter (“Second Winter Dec.”) ¶ 5. No team members have reported a
  positive COVID-19 test since the executions in December 2020. Id.


                                                  4
Case 2:20-cv-00630-JMS-DLP Document 51 Filed 01/04/21 Page 5 of 34 PageID #: 1051




         The multitude of COVID-19 related precautions that BOP has implemented in its prisons

  and at FCC Terre Haute remain in effect with respect to inmates, BOP staff members, visitors,

  and execution team members, but BOP and FCC Terre Haute have taken further steps to combat

  COVID-19 since the Court denied plaintiffs’ first preliminary-injunction motion. Third Watson

  Dec. ¶¶ 7, 12; Exhibit 2, Jan. 4, 2021 Declaration of Rick Winter (“Second Winter Dec.”) ¶¶ 6,

  10. As of December 30, 2020, multiple BOP facilities including FCC Terre Haute had received

  the COVID-19 vaccine, and FCC Terre Haute has now provided the first round of the vaccine

  to 355 of its approximately 2,228 inmates, and 206 of its approximately 709 staff members.

  Third Watson Dec. ¶¶ 8–9. In addition, 11 members of the execution team for the January 2021

  executions have received the first dose of the vaccine, and additional team members may receive

  it as it becomes available. Second Winter Dec. ¶ 7.

         Plaintiffs now demand, for the first time, an onerous set of additional conditions—some

  laid out in their brief (ECF No. 40 at 8) and some incorporated by reference from the declaration

  of their purported expert declarant (ECF No. 47-2 at ¶ 41). Those demands include that BOP

  require all execution-associated FCC Terre Haute staff members and execution team members

  to quarantine for 14 days after executions. ECF No. 40 at 8. Such quarantines are not feasible.

  Third Watson Dec. ¶ 14; Second Winter Dec. ¶ 8. Seventy or more FCC Terre Haute staff

  members have functions related to execution events (most of which require only brief, if any,

  interaction with individuals from outside the FCC). Third Watson Dec. ¶ 13. Quarantining

  those staff members for two weeks would reduce the staffing level to a point that would

  jeopardize the safety, security, and orderly operation of the facility. Id. And particularly given

  the minimal significant contact between FCC Terre Haute staff members and outside visitors, a

  quarantine would not necessarily prevent the spread of COVID-19 at FCC Terre Haute, which



                                                   5
Case 2:20-cv-00630-JMS-DLP Document 51 Filed 01/04/21 Page 6 of 34 PageID #: 1052




  is more likely driven by increases in infection in the community surrounding Terre Haute than

  from execution events. Id. ¶ 14. Moreover, even though BOP cannot mandate that FCC Terre

  Haute staff members quarantine for 14 days after an execution, numerous safety procedures are

  in place, including requiring staff to wear masks, conducting temperature checks and COVID-

  19 screening, educating staff regarding the importance of staying home if they are feeling ill,

  requiring them to self-report any COVID-19 exposure or any positive COVID-19 test, requiring

  staff to stay home in accordance with CDC guidelines if they test positive, and limiting their

  position rotations. Id. ¶ 12.

          Plaintiffs also demand for the first time that execution team members (as well as, under

  the terms suggested by their purported expert, “media, family members and legal teams,” ECF

  No. 47-2 at ¶ 41) be required to quarantine for 14 days after arriving in Terre Haute. As an

  initial matter, plaintiffs undoubtedly recognize that this belated request would, as a practical

  matter, bar BOP from proceeding with the executions as scheduled; plaintiffs did not mention

  this demand until 15 days before the next scheduled execution, and they proposed a briefing

  schedule that would end only six days before that execution. And more fundamentally, this

  request, too, is infeasible. The execution team is composed of BOP staff members from various

  locations. Second Winter Dec. ¶ 8. Execution team members are removed from their normal

  duties, which include a wide range of correctional and administrative positions within BOP,

  several days in advance of an execution. Id. Removing them even further in advance to allow

  for a 14-day quarantine would hamper staffing, productivity, and security at their home

  institutions. Id.

          Plaintiffs also demand that BOP perform COVID-19 tests on all FCC Terre Haute staff

  members who will assist in executions and all execution-related visitors. But BOP follows CDC



                                                  6
Case 2:20-cv-00630-JMS-DLP Document 51 Filed 01/04/21 Page 7 of 34 PageID #: 1053




  guidance on screening and testing strategies, which does not mandate routine testing of all staff

  across the agency. Third Watson Dec. ¶ 11. Such routine testing would unnecessarily divert

  valuable testing resources away from more needy populations and would be ineffective as a

  general screening tool given the turnaround time for results. Id. However, testing resources are

  available for all staff on a voluntary basis, id., and all staff are screened for COVID-19

  symptoms every time they enter FCC Terre Haute. First Watson Dec., ECF No. 28-1 ¶ 8.

          BOP similarly follows CDC guidelines with respect to visitors, including administering

  temperature checks and COVID-19 screening, requiring masks and providing personal

  protective equipment, and where possible, practicing social distancing. Third Watson Dec. ¶ 15.

  However, the CDC guidelines do not recommend testing all visitors to a correctional facility,

  and it is not feasible to require testing of all visitors prior to an execution, because many visitors

  travel from out of town and arrive too soon before the execution to allow time for lab testing,

  yet their presence is authorized by federal regulation. Id.

          Finally, while the BOP generally conducts contact tracing when a staff member tests

  positive for COVID-19, doing so is not always possible for members of the execution team,

  given the paramount need for their confidentiality due to the sensitivity of their occupation and

  their unique mission. Second Winter Dec. ¶ 12. The identities of execution team members are

  kept confidential to the greatest extent possible, from inmates, the public, and even from other

  BOP staff members. Id. ¶ 12; see also 5 U.S.C. ¶ 552a. Contact tracing would reveal their

  identities, or information leading to the disclosure of their identities, so as to threaten their safety

  and subject them to threats and harassment from inmates, members of the public, and others.

  Id. ¶ 11. Although the BOP cannot always conduct contact tracing on execution team members,

  the execution team has very little significant interaction with staff from FCC Terre Haute, and



                                                      7
Case 2:20-cv-00630-JMS-DLP Document 51 Filed 01/04/21 Page 8 of 34 PageID #: 1054




  numerous precautions are taken to mitigate any potential risks of COVID-19 transmission. See

  First Watson Dec., ECF No. 28-1.

                                             ARGUMENT

  I.     STANDARD OF REVIEW

         A preliminary injunction is “an extraordinary remedy that may only be awarded upon a

  clear showing that the plaintiff is entitled to such relief.” Winter v. Natural Res. Def. Council,

  Inc., 555 U.S. 7, 22 (2008). It is “never awarded as of right,” Munaf v. Geren, 553 U.S. 674, 690

  (2008), and “should not be granted unless the movant, by a clear showing, carries the burden of

  persuasion,” Mazurek v. Armstrong, 520 U.S. 968, 972 (1997) (citation omitted). In other words,

  contrary to plaintiffs’ assertion that the Court should issue a preliminary injunction “until

  Defendants can demonstrate that executions do not create a substantial risk that Plaintiffs and

  other inmates will contract COVID-19,” ECF No. 47 at 23, plaintiffs bear the burden of

  persuasion here.

         To obtain a preliminary injunction, “a plaintiff must establish that [he] has some

  likelihood of success on the merits; that [he] has no adequate remedy at law; [and] that without

  relief [he] will suffer irreparable harm.” GEFT Outdoors, LLC v. City of Westfield, 922 F.3d

  357, 364 (7th Cir. 2019) (citation and quotation marks omitted). Only after a plaintiff passes this

  threshold must a court “weigh the harm that the plaintiff will suffer absent an injunction against

  the harm to the defendant from an injunction, and consider whether an injunction is in the public

  interest.” Id. at 364 (citation and quotation marks omitted). The Seventh Circuit “‘employs a

  sliding scale approach’ for this balancing: if a plaintiff is more likely to win, the balance of

  harms can weigh less heavily in its favor, but the less likely a plaintiff is to win the more that

  balance would need to weigh in its favor.” Id. (citation and quotation marks omitted). A

  plaintiff “seeking preliminary relief [must] demonstrate that irreparable injury is likely,” not

                                                    8
Case 2:20-cv-00630-JMS-DLP Document 51 Filed 01/04/21 Page 9 of 34 PageID #: 1055




  merely possible, “in the absence of an injunction.” Winter, 555 U.S. at 22. As discussed below,

  plaintiffs have failed to make the requisite showings.

  II.    PLAINTIFFS LACK STANDING

         Plaintiffs’ suit should be dismissed for lack of standing because there is even less

  evidence now than there was before of a connection between the executions of other Terre

  Haute inmates and any concrete injury plaintiffs will experience. In order to have standing,

  plaintiffs must demonstrate “injury in fact, causation, and redressability.” Lance v. Coffman,

  549 U.S. 437, 439 (2007) (per curiam). Here, plaintiffs cannot satisfy the injury-in-fact

  requirement because they fail to demonstrate the existence of a concrete future “threatened

  injury [that is] ‘certainly impending.’” Clapper v. Amnesty Int’l USA, 568 U.S. 398, 401, 409

  (2013) (quoting Whitmore v. Ark., 495 U.S. 149, 158 (1990)). Plaintiffs’ theory of injury

  instead continues to rest on a speculative chain of possibilities: that individuals attending

  executions in the execution facility at Terre Haute may be infected with COVID-19, even

  though BOP will screen them for the virus and deny entrance if they have an elevated

  temperature, ECF No. 28-1 ¶ 8; that those infected individuals may then transmit the virus to

  staff at FCC Terre Haute, despite BOP’s requirements that all visitors, staff, and inmates wear

  masks and practice social distancing where possible, and even though interactions between

  FCC Terre Haute staff and execution-related visitors are brief and infrequent, id. ¶¶ 8, 9; and

  that infected FCC Terre Haute staff may then transmit the virus to plaintiffs despite BOP’s

  many precautions, including mask and social-distancing requirements and daily staff COVID-

  19 screenings, see id. ¶ 8.

         While the Court previously concluded that plaintiffs had “sufficiently alleged that

  carrying out additional executions creates at least some additional risk that they will contract

  COVID-19,” ECF No. 37 at 12, Article III requires that an injury be “certainly impending”;
                                                    9
Case 2:20-cv-00630-JMS-DLP Document 51 Filed 01/04/21 Page 10 of 34 PageID #: 1056




  “allegations of possible future injury are not sufficient.” Clapper, 568 U.S. at 409. Indeed,

  the Court previously concluded that plaintiffs’ Eighth Amendment claim was likely to fail

  because they had not demonstrated “that the decision to carry out executions during the

  pandemic creates substantial additional risks for their health.” ECF No. 37 at 14. New

  evidence confirms that plaintiffs do not face a certainly impending threat of injury if BOP

  conducts executions of other inmates elsewhere in the Terre Haute complex.

         Since the executions in December 2020, the daily number of active COVID-19 cases at

  FCI Terre Haute, where plaintiffs reside, has actually declined. See

  https://oig.justice.gov/coronavirus. The three execution team members who were tested for

  COVID-19 after the December 2020 executions had negative results, and no team member has

  reported a positive test since those executions took place. Second Winter Dec. ¶ 5. And BOP

  intends to take all the same precautions for the January 2021 executions that it took for the

  December 2020 executions, including requiring staff to wear masks, conducting temperature

  checks and COVID-19 screening, educating staff regarding the importance of staying home if

  they are feeling ill, requiring them to report any known or suspected COVID-19 exposure and

  any positive COVID-19 test, requiring staff to stay home in accordance with CDC guidelines if

  they test positive for COVID-19, and, as much as possible, assigning staff to the same posts and

  avoiding rotations in positions. Third Watson Dec. ¶ 12. Execution team members will also

  again be required to wear N-95 respirator masks for the January 2021 executions, as will FCC

  Terre Haute staff who are responsible for processing witnesses through security checkpoints.

  Second Winter Dec. ¶ 6; Third Watson Dec. ¶ 12.

         In addition, the COVID-19 vaccine has been delivered to multiple BOP facilities,

  including Terre Haute, and BOP has given the first round of the vaccine to 355 of its



                                                  10
Case 2:20-cv-00630-JMS-DLP Document 51 Filed 01/04/21 Page 11 of 34 PageID #: 1057




  approximately 2,228 inmates, and 206 of its approximately 709 staff members. 2 Third Watson

  Dec. ¶ 8. Nine of the execution team members for the January 2021 executions have been

  given the first dose of the vaccine, and additional team members may be vaccinated depending

  on availability of doses. Second Winter Dec. ¶ 7. These measures complement the multiple,

  CDC-guided safety measures already in effect at Terre Haute. See Watson Declarations. The

  cumulative effect of all these precautions demonstrates that plaintiffs face no “certainly

  impending” threat of contracting COVID-19 simply by virtue of the fact that executions take

  place at Terre Haute. See Clapper, 568 U.S. at 401.

         Plaintiffs also cannot show that the risk of contracting COVID-19 “fairly can be traced”

  to defendants’ actions rather than “result[ing] from the independent action of some third party.”

  See Simon v. E. Ky. Welfare Rights Org., 426 U.S. 26, 41–42 (1976). While the number of

  COVID-19 cases at FCC Terre Haute has trended upward, the same is true of the surrounding

  county, 3 and given the rigorous precautions BOP is taking at Terre Haute, it cannot be

  reasonably concluded that the increased infection level at Terre Haute is fairly traceable to the

  executions rather than simply to infectivity from the surrounding communities. Third Watson

  Dec. ¶ 14. When the Court denied plaintiffs’ first motion for a preliminary injunction, the Court

  concluded that “the most reasonable inference to draw from the plaintiffs’ evidence [was] that

  FCC Terre Haute’s infection rates are driven by the rates of infection in Vigo County,” ECF No.

  37 at 14, and evidence postdating the Court’s ruling only further supports that conclusion.

         And finally, there is no indication that halting the executions unless BOP implements




  2
    The vaccine is thought to be close to 50% effective ten days after the first dose. See
  https://www.nytimes.com/2020/12/08/health/covid-vaccine-pfizer.html.
  3
    See Third Watson Dec. ¶ 14 n.1 (describing how to access COVID infection numbers for the
  counties that host correctional facilities).
                                                  11
Case 2:20-cv-00630-JMS-DLP Document 51 Filed 01/04/21 Page 12 of 34 PageID #: 1058




  plaintiffs’ proposed additional mitigation measures will remedy plaintiffs’ alleged injury by

  slowing or stopping the spread of COVID-19 at Terre Haute. As explained, BOP is already

  working assiduously to mitigate the risks in accordance with CDC guidelines, including

  guidance on screening and testing, social distancing, wearing face coverings, donning personal

  protective equipment, educating staff, requiring self-reporting and quarantining, and minimizing

  interactions and staff rotations. Third Watson Dec. ¶¶ 11–12. In addition, BOP has now

  provided the first round of vaccines to over 500 inmates and staff members at Terre Haute. Id.

  ¶¶ 8–9. Plaintiffs seek to impose additional requirements that far exceed the CDC guidelines for

  correctional facilities—asking the Court to compel BOP to test all execution-associated visitors

  and Terre Haute staff members, require execution team members to quarantine for 14 days after

  arrival, and require execution-associated staff members to quarantine for 14 days after each

  execution. ECF No. 48 at 23. But given the robust safety measures already in effect at Terre

  Haute, which govern not only inmates and staff, but also execution-associated individuals,

  plaintiffs can only speculate that their proposed additional testing and quarantining measures

  would reduce the risk of COVID-19 infection even further. See E. Ky. Welfare Rights Org., 426

  U.S. at 43. Plaintiffs lack standing to halt all federal executions until BOP takes supplemental

  measures whose effects on plaintiffs’ chances of contracting COVID-19 are attenuated at best.

  See Madsen v. Women’s Health Ctr., Inc., 512 U.S. 753, 765 (1994) (noting that equitable

  principles require that any relief “be no more burdensome to the defendant than necessary to

  provide complete relief to the plaintiffs”).

  III.   PLAINTIFFS’ EIGHTH AMENDMENT CLAIM IS UNLIKELY TO SUCCEED
         ON THE MERITS.

         Even if they had standing, plaintiffs would be unlikely to succeed on their novel Eighth

  Amendment claim that carrying out a capital sentence on another prisoner at another facility


                                                  12
Case 2:20-cv-00630-JMS-DLP Document 51 Filed 01/04/21 Page 13 of 34 PageID #: 1059




  amounts to cruel and unusual punishment of plaintiffs because it allegedly increases the risk that

  plaintiffs will contract and be injured by COVID-19. To succeed on their claim that this alleged

  condition of their confinement will violate the Eighth Amendment, plaintiffs must show two

  things. First, they must show “a deprivation that is, from an objective standpoint, sufficiently

  serious that it results ‘in the denial of the minimal civilized measure of life’s necessities.’” Gray

  v. Hardy, 826 F.3d 1000, 1005 (7th Cir. 2016) (quoting Farmer, 511 U.S. at 834). That

  “requires more than a scientific and statistical inquiry into the seriousness of the potential harm

  and the likelihood that such injury to health will actually be caused”; it requires a showing that

  “society considers the risk that the prisoner complains of to be so grave that it violates

  contemporary standards of decency to expose anyone unwillingly to such a risk.” Helling v.

  McKinney, 509 U.S. 25, 36 (1993). Second, they must show that “prison officials are

  deliberately indifferent to this state of affairs.” Gray, 826 F.3d at 1005 (quoting Farmer, 511

  U.S. at 834). They cannot satisfy either standard.

         A.      Plaintiffs have not shown that they face a substantially increased risk of
                 contracting COVID as a result of the executions.

         Plaintiffs fail to cure the shortcoming that this Court previously found fatal. Rather than

  presenting evidence showing that federal executions substantially increase plaintiffs’ own risk of

  contracting COVID, they once again rest their argument solely on what this Court previously

  described as an assertion that “carrying out executions on prison property with prison staff

  involved creates some additional risk of COVID-19 infection for prisoners.” ECF No. 37 at 14.

  But as this Court explained, “‘[t]he Eighth Amendment demands that officials ensure reasonable

  safety, not that they protect against all risks,’” and plaintiffs could succeed on an Eighth

  Amendment claim only by “show[ing], at least, that the decision to carry out executions during

  the pandemic creates substantial additional risks for their health.” Id. (quoting Estate of Simpson


                                                   13
Case 2:20-cv-00630-JMS-DLP Document 51 Filed 01/04/21 Page 14 of 34 PageID #: 1060




  v. Gorbett, 863 F.3d 740, 746 (7th Cir. 2017)) (emphasis added). Plaintiffs’ theory in this case

  would imply that almost any change of prison operations during the COVID epidemic would

  give rise to an Eighth Amendment claim, requiring this Court to dictate in exacting detail

  whether staff and non-staff can come into FCC Terre Haute each day and what their individual

  interactions inside and outside of the institution must look like. Plaintiffs admitted as much

  during oral argument on their previous motion, agreeing that their Eighth Amendment theory

  would similarly prohibit even bringing in a “contracting crew” during the COVID epidemic.

  Exhibit 3, Transcript of Dec. 8, 2020 hearing (“Trans.”) 25 at 19–25. In short, plaintiffs’ theory

  remains that the risk posed to them by any change in personnel or any change in prison

  operations is “so grave that it violates contemporary standards of decency,” Helling v.

  McKinney, 509 U.S. 25, 36 (1993), a theory fundamentally at odds with relevant

  pronouncements of the Supreme Court and Seventh Circuit. See, e.g., Mays v. Dart, 974 F.3d

  810, 820 (7th Cir. 2020) (holding that courts evaluating the objective reasonableness of prison

  administrators’ COVID-19 response must consider “the totality of the measures [administrators]

  ha[ve] taken to combat the spread of COVID-19” and “must account for the legitimate interests

  that stem from the government’s need to manage the facility in which the individual is detained”)

  (quotation marks omitted).

          This Court’s previous order made clear that plaintiffs could not satisfy the substantial-

  risk requirement by simply arguing that “executions, like any mass gathering, are risky during

  the COVID-19 pandemic,” ECF No. 37 at 13, but that is exactly what they attempt to do in their

  renewed motion. The one new piece of evidence, the purported expert declaration of Nina

  Fefferman, advances the same abstract argument—that COVID is infectious and that bringing in

  additional staff and non-staff poses some generalized “risk of COVID-19 spread and illness to



                                                  14
Case 2:20-cv-00630-JMS-DLP Document 51 Filed 01/04/21 Page 15 of 34 PageID #: 1061




  FCC Terre Haute prisoners.” ECF No. 47-2 at ¶ 8. Her declaration admits that she cannot

  quantify or even estimate any increase in risk, id. at ¶¶ 11–12, and that her evaluation of

  increased risk rests predominately on general points such as “how quickly and extensively

  COVID-19 spreads,” id. at ¶ 11. Again, defendants do not dispute that COVID is a dangerous,

  transmissible disease that defendants, like the rest of the country, have been grappling with for

  almost a year. But plaintiffs cannot show that the executions substantially increase their risk of

  COVID infection merely by arguing that admitting new entrants to FCC Terre Haute or changing

  staff duties poses a nonzero risk that the institution will experience one or more additional

  COVID infections.

          In denying plaintiffs’ last motion for a preliminary injunction, this Court found it

  especially important that plaintiffs had failed to show past executions were linked to an increase

  in the COVID infection rate. ECF No. 37 at 13–14. Plaintiffs’ purported expert declarant Nina

  Fefferman addresses that point in two ways that are deficient and seriously damage her

  credibility as a purported expert. First, she simply asserts that “waves of infection … have

  occurred in connection with past executions.” ECF No. 47-2 at ¶ 35. She provides no further

  explanation, such as what data show those “waves” or how she has concluded that such “waves”

  resulted from past executions. As discussed in prior briefing, plaintiffs asserted that COVID

  “spikes” followed past executions, but the available data in fact showed no such spikes; if she is

  relying on those past assertions, she is relying on plaintiffs’ own disproven assertions instead of

  on any data. See ECF No. 37 at 14 (finding that plaintiffs had failed to prove their “contention

  that executions are driving the increases in positive COVID-19 cases”). Second, immediately

  after she claims that past executions caused waves of infection, she claims that it would be

  erroneous to draw conclusions from an absence of past waves, as she asserts it is impossible to



                                                   15
Case 2:20-cv-00630-JMS-DLP Document 51 Filed 01/04/21 Page 16 of 34 PageID #: 1062




  distinguish “the various factors that influence the spread of COVID.” ECF No. 47-2 at ¶ 35. In

  short, Fefferman contends that any past increases in COVID infection rates are attributable to

  executions, whereas the absence of past increases should be ignored because we cannot know

  what factors have played a role in past COVID infection rates. That heads-I-win, tails-you-lose

  explanation of the historical data is inconsistent and wholly fails to address the evidentiary

  failing this Court previously identified.

          In fact, the most recent data—available publicly online but glaringly not addressed by

  Fefferman—shows that the December executions were once again not followed by any “spike”

  in COVID infections. The daily number of documented active cases among inmates at FCI Terre

  Haute, where plaintiffs reside, has fallen by over ninety percent since December 11, from 155 on

  December 11 to 55 on December 27, to 13 on January 3. Plaintiffs have repeated their failure to

  show any “spikes”—or, in Fefferman’s terms, “waves”—of infections within FCI Terre Haute as

  a result of the past executions. 4




  (Active COVID-19 cases at FCI Terre Haute)

          Plaintiffs instead claim that there is a post-execution COVID spike at USP Terre Haute—

  a separate facility from the one housing plaintiffs—but the data does not support that claim



  4
   These numbers and graphs are available on an interactive dashboard hosted by the U.S.
  Department of Justice, Office of the Inspector General, previously described in the December 4,
  2020 Declaration of T.J. Watson, ECF No. 28-1 ¶ 14.
                                                   16
Case 2:20-cv-00630-JMS-DLP Document 51 Filed 01/04/21 Page 17 of 34 PageID #: 1063




  either. Instead, the number of active COVID infections among USP inmates began to climb as

  early as December 1, after staying steady for the ten days following the November 19 execution.

  The number of active infections increased from 6 on November 30, to 18 on December 1, to 144

  by the December 11 execution, and to 410 on December 28, before decreasing to 344 by January

  3. In short, as shown by the graph below, the December 10 and 11 executions took place during

  an increase in infections that long preceded them and continued long after them. Plaintiffs offer

  no explanation how that increase in the COVID infection rate can be attributed to the executions.




  (Active COVID-19 cases at USP Terre Haute)

         In sum, plaintiffs claim in their briefing that the executions caused an “exponential

  increase in COVID-19 infection,” ECF No. 48 at 7, but they can show only (1) a dramatic

  decrease in the COVID rate at plaintiffs’ institution, and (2) a preexisting increase at USP Terre

  Haute. As with their earlier unsuccessful application for a preliminary injunction, plaintiffs’

  theory requires accepting that any possible shape of a COVID infection graph reflects a post-

  execution spike in infections. The same backwards analysis is urged by their purported expert

  declarant, who otherwise merely repeats generalized concerns regarding the possibility that

  bringing in outsiders and redistributing staff creates an abstract risk of increased COVID

  infection within FCC Terre Haute generally. Because plaintiffs have once again failed to show

  that holding an execution substantially increases their risk of contracting COVID, their effort to

  prohibit federal executions must be denied.

                                                  17
Case 2:20-cv-00630-JMS-DLP Document 51 Filed 01/04/21 Page 18 of 34 PageID #: 1064




         B.      Plaintiffs have not shown a criminally reckless disregard for the risks of
                 COVID.

         Even if plaintiffs had shown that holding executions would substantially increase their

  own risk of contracting COVID, they have failed to show—or even to argue—that holding the

  executions under the already-discussed safety precautions shows a criminally reckless disregard

  for plaintiffs’ health and safety. In the last round of briefing, defendants documented the

  extensive efforts they have undertaken to reduce the spread of COVID within FCC Terre Haute,

  including with respect to the executions, and minimizing the contact between the execution team

  and FCC Terre Haute staff. See ECF No. 28 at 4–9, 22–31. Those same precautions remain in

  effect. Third Watson Dec. ¶ 7. And federal courts across the country have repeatedly vindicated

  BOP’s COVID precautions. 5

         Rather than explaining how those measures reflect a deliberate indifference to their

  welfare, Plaintiffs continue to rest on their previous assertion that holding executions at all

  during the COVID epidemic per se violates the Eighth Amendment, regardless of the precautions



  5
    Wilson v. Williams, 961 F.3d 829, 841 (6th Cir. 2020) (BOP had responded reasonably to the
  risk posed by COVID-19 and therefore had not been deliberately indifferent to the inmates’
  Eighth Amendment rights”); Hallinan v. Scarantino, No. 5:20-HC-2088-FL, slip op. 29
  (E.D.N.C. June 11, 2020) [ECF No. 62] (same); Wragg v. Ortiz, No. 20-cv-5496, slip op. 64–65
  (D.N.J. May 27, 2020) [ECF No. 40] (same); Chunn v. Edge, 465 F. Supp. 3d 168, 202
  (E.D.N.Y. 2020) (same); Bowman v. Sawyer, No. 1:19-cv-1411, slip op. 4 (D. Colo. May 27,
  2020) [ECF No. 78] (public interest did not favor granting inmate’s request for preliminary
  injunction barring the addition of new inmates to the facility to prevent overcrowding in light of
  COVID-19); Grinis v. Spaulding, No. 20-cv-10738, slip op. 4–5 (D. Mass. May 8, 2020) [ECF
  No. 45] (finding no deliberative indifference to the health risks of inmates due to COVID-19);
  Jones v. Bergami, No. 20-cv-132, slip op. 3–4, 6 (W.D. Tex. May 21, 2020) [ECF No. 2] (noting
  BOP’s measures to reduce risk of COVID-19 transmission and holding that the court should not
  manage BOP’s response to the pandemic); Livas v. Myers, No. 20-cv-422, slip op. 17 (W.D. La.
  April 22, 2020) [ECF No. 30] (declining to superintend BOP’s operation of the prison by
  granting inmate’s request for lesser form of detention in light of COVID-19); Cf. Valentine v.
  Collier, 956 F.3d 797, 802 (5th Cir. 2020) (plaintiffs were unlikely to establish deliberate
  indifference when prison officials were taking measures “informed by guidance from the CDC
  and medical professionals”).
                                                   18
Case 2:20-cv-00630-JMS-DLP Document 51 Filed 01/04/21 Page 19 of 34 PageID #: 1065




  taken. Their alternative list of demands—essentially, that FCC Terre Haute cripple its operations

  and impose burdensome conditions on all parties involved—serves only to show that plaintiffs

  can identify no constitutional deficiency in BOP’s current efforts to mitigate the COVID

  epidemic within their facilities and instead simply seek to halt the scheduled executions. Indeed,

  the very first operational change plaintiffs request is to mandate a fourteen-day quarantine of all

  execution team members before an execution can take place, which would necessarily preclude

  the current execution schedule, given that plaintiffs requested this measure for the first time only

  15 days before the next scheduled execution and proposed a briefing schedule that would end

  less than a week before that date. Their purported expert declarant’s recommendations, to which

  plaintiffs point this Court (ECF No. 48 at 8), would extend that pre-execution quarantine

  requirement to all “other BOP staff, media, family members and legal teams, state and local law

  enforcement personnel and contractors … who travel to Terre Haute to participate in some

  manner in the executions.” ECF No. 47-2 at ¶ 41.

         Deliberate indifference imposes a “high hurdle,” requiring a showing “approaching a

  total unconcern for the prisoner’s welfare.” Rosario, 670 F.3d at 821. “[T]he conduct must be

  reckless in the criminal sense”; negligence and even gross negligence do not suffice. Lee v.

  Young, 533 F.3d 505, 509 (7th Cir. 2008). More generally, prison officials’ conduct is judged

  based on “the constraints facing the official,” Wilson v. Seiter, 501 U.S. 294, 303 (1991), and

  managing a prison while combating a novel virus requires officials to balance competing

  interests. See id. (explaining that the deliberate-indifference test applies in medical contexts

  because “the State’s responsibility to attend to the medical needs of prisoners does not ordinarily

  clash with other equally important governmental responsibilities”). One of those interests is the

  Government’s strong interest in carrying out its capital sentences. See infra V.



                                                   19
Case 2:20-cv-00630-JMS-DLP Document 51 Filed 01/04/21 Page 20 of 34 PageID #: 1066




         The Supreme Court has repeatedly affirmed that the Eighth Amendment does not

  authorize courts to superintend prison officials’ decisions about how to balance competing

  interests within the constraints of the prison setting. Prison officials act with deliberate

  indifference in violation of the Eighth Amendment only if they “know[] of and disregard[] an

  excessive risk to inmate health or safety,” a standard that “incorporates due regard for [officials’]

  unenviable task of keeping dangerous men in safe custody under humane conditions.” Farmer,

  511 U.S. at 837, 845 (quotation marks omitted). As the Seventh Circuit has recently

  emphasized, “[c]orrectional administrators must have ‘substantial discretion to devise reasonable

  solutions to the problems they face,’” and courts must give “considerable deference . . . to the

  judgment of prison administrators” about how to balance competing objectives. Mays, 974 F.3d

  at 820–21 (quoting Florence v. Board of Chosen Freeholders of County of Burlington, 566 U.S.

  318, 326 (2012)); see also Battista v. Clarke, 645 F.3d 449, 453 (1st Cir. 2011) (noting that the

  Eighth Amendment “leav[es] ample room for professional judgment, constraints presented by the

  institutional setting, and the need to give latitude to administrators who have to make difficult

  trade-offs as to risks and resources”). The Supreme Court has accordingly emphasized that

  courts must use “caution” in issuing injunctions in the prison context and may not “enmesh[]”

  themselves “in the minutiae of prison operations.” Farmer, 511 U.S. at 846–47.

         In light of defendants’ exhaustively documented efforts to reduce the spread of COVID

  within FCC Terre Haute (see ECF No. 28 at 4–9, 22–31), plaintiffs cannot show that BOP is

  acting with deliberate indifference to the risks of COVID. Federal courts across the country have

  repeatedly rejected claims—Eighth Amendment and otherwise—that BOP’s COVID-mitigation

  efforts have been legally insufficient. See n.5, supra (collecting cases). And earlier in this

  litigation, this Court held that plaintiffs had not carried their burden on this requirement merely



                                                    20
Case 2:20-cv-00630-JMS-DLP Document 51 Filed 01/04/21 Page 21 of 34 PageID #: 1067




  by presenting disputed evidence that defendants “could do more to prevent COVID-19

  transmission in the prison.” ECF No. 37 at 13. Plaintiffs have supplied no new evidence or

  argument regarding BOP’s supposedly reckless mindset since their last unsuccessful effort to

  obtain a preliminary injunction, and this Court should adhere to its past decision. Indeed,

  showing their commitment to reducing COVID transmission within FCC Terre Haute, BOP

  began an immediate program of vaccinating staff and inmates as soon as the vaccine was

  available to the facility; to date, BOP has administered the first dose of the vaccine to 355 of its

  approximately 2,228 inmates, and 206 of its approximately 709 staff members. Third Watson

  Dec. ¶¶ 8–9.

         By relying solely on their argument that holding executions increases the risk of COVID

  transmission, plaintiffs are once again arguing for a rule that the Eighth Amendment per se

  prohibits holding executions during the COVID pandemic—that the interest in carrying out

  lawful capital sentences is insufficient to justify even the remotest risk, at least so long as some

  hypothetical (and unattainable) set of precautions might further reduce that risk to any degree.

  But that position has no basis in law. Indeed, the Supreme Court itself has repeatedly held that

  even the capital inmate himself does not have an Eighth Amendment right to “the avoidance of

  all risk of pain in carrying out executions.” Bucklew v. Precythe, 139 S. Ct. 1112, 1125 (2019)

  (quoting Baze v. Rees, 553 U.S. 35, 47 (2008)). As the courts have made repeatedly clear, the

  Eighth Amendment does not require the elimination of all risky or injurious conditions of

  confinement. See, e.g., Estate of Simpson v. Gorbett, 863 F.3d 740, 746 (7th Cir. 2017) (“The

  Eighth Amendment demands that officials ensure ‘reasonable safety,’ not that they protect

  against all risks.”); see also Hope v. Warden York Cty. Prison, 972 F.3d 310, 330 (3d Cir. 2020)

  (“Nor does a failure to eliminate all risk establish that the Government was deliberately



                                                   21
Case 2:20-cv-00630-JMS-DLP Document 51 Filed 01/04/21 Page 22 of 34 PageID #: 1068




  indifferent to their serious medical needs.”). The Eighth Amendment does not require that

  officials “take perfect action.” Rosario, 670 F.3d at 822. Plaintiffs’ attempt to wholly bar a

  legitimate form of punishment, duly imposed here on individuals other than plaintiffs for horrific

  crimes, without regard to the penological objectives served by those sentences, is extraordinary

  and finds no support in precedent.

         Nor have plaintiffs demonstrated that the alternative relief they request, incorporated

  from the purported expert declaration of Nina Fefferman, has any relation to the standards of the

  Eighth Amendment or to the increased risk of transmission supposedly caused by the executions.

  Fefferman’s proposed response to the COVID epidemic requires apparently novel, impossibly

  onerous requirements that she does not claim are followed at any other institution. Notably,

  Fefferman’s recommended practices for prison operations far exceed the CDC’s own

  recommendations, which plaintiffs previously presented as the gold standard for evaluating

  COVID prevention. ECF No. 14 at 24 (contending that holding the executions would violate the

  Eighth Amendment because “Defendants will be ignoring the CDC’s recommendation”). And

  rather than identifying special additional risks posed by executions and proposing tailored

  precautions to counteract those risks, Fefferman takes aim at everyday prison operations that will

  occur regardless of the executions—such as the presence of staff and contractors who spend their

  nights outside of prison walls—and insists that those operations must end unless the executions

  are halted. She fails to account for the many precautions BOP is taking to prevent COVID-19

  transmission at FCC Terre Haute, both with respect to executions and more generally, which she

  describes as “sound,” ECF No. 47-2 at ¶ 29; her only response is to speculate that executions

  might cause staffing changes that might affect downstream prison operations in ways that might

  cause increased contacts or make contact tracing more difficult—in sum, nothing but speculation



                                                  22
Case 2:20-cv-00630-JMS-DLP Document 51 Filed 01/04/21 Page 23 of 34 PageID #: 1069




  on speculation about the minutiae of prison staffing and its generalized effects. That falls far

  short of identifying any way in which defendants are recklessly ignoring an alleged substantial

  risk posed by the scheduled executions.

         Merely to state Fefferman’s and plaintiffs’ demands is to discredit them, especially when

  compared against the CDC’s far-less-onerous recommendations for correctional institutions. See

  CDC, Guidance for Correctional and Detention Facilities (Jan 2, 2021),

  https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-

  correctional-detention.html (CDC Guidance). Fefferman recommends that anybody involved in

  the execution—including staff members who might already be regularly present at FCC Terre

  Haute, as well as third parties such as witnesses, reporters, lawyers, and family members of the

  victims—be confined to Terre Haute for a fourteen-day quarantine before the execution and not

  be released after the quarantine until they test negative. ECF No. 47-2 at 20–21. The BOP

  staffers being quarantined in this fashion would be policed to ensure they do not engage in

  “profligate activities” with one another. Id. ¶ 21. But the CDC, far from demanding that all

  people crossing the threshold of a correctional institution be quarantined for fourteen days

  beforehand, recommends instead “verbal screening and temperature checks for

  incarcerated/detained persons, staff, volunteers, and visitors who enter correctional and detention

  facilities.” CDC Guidance. BOP is taking those precautions. See ECF No. 28-1 ¶¶ 8, 16. And

  under CDC guidelines, staff are not recommended to quarantine fourteen days before each day

  they show up to work, as Fefferman insists, but are instead recommended to quarantine—at

  home, not as guests of the prison—if they are “identified as close contacts of someone with

  COVID-19.” CDC Guidance. The CDC guidelines appear to offer no commentary on

  “profligate activities.” In short, the CDC’s recommendations recognize that a prison operates



                                                   23
Case 2:20-cv-00630-JMS-DLP Document 51 Filed 01/04/21 Page 24 of 34 PageID #: 1070




  through staff, visitors, and volunteers who live and interact outside of the prison, and who cannot

  be required to quarantine fourteen days before each day they spend in the facility.

         Equally outside the mainstream is Fefferman’s insistence that all individuals be tested

  before the execution and that all involved staff be tested every day of the week of scheduled

  executions. As discussed, the CDC guidelines recommend that staff and visitors undergo verbal

  screening and temperature checks, as they do at FCC Terre Haute. Indeed, the CDC’s guidance

  on testing in correctional institutions emphasizes that testing programs should prioritize the

  symptomatic and then the close contacts of confirmed or suspected cases; any consideration of

  testing “asymptomatic individuals without known or suspected exposure” must account for

  “[p]ractical considerations” such as “the availability of resources” and “timeliness of results.”

  CDC, Interim Considerations for SARS-CoV-2 Testing in Correctional and Detention Facilities

  (Jan. 2, 2021), https://www.cdc.gov/coronavirus/2019-ncov/community/correction-

  detention/testing.html. The declaration of FCC Terre Haute Complex Warden T.J. Watson

  makes clear that it is not feasible to conduct the testing program advocated by Fefferman. Third

  Watson Dec. ¶¶ 11, 15. It seems unlikely that plaintiffs truly want FCC Terre Haute to divert

  testing resources from other priorities—such as testing symptomatic inmates or those inmates in

  close contact with suspected COVID cases—in favor of repeatedly testing asymptomatic staff

  members who are not close contacts of known or suspected COVID cases. Plaintiffs have not

  shown that current testing priorities are inferior to their proposed alternatives at reducing the

  spread of COVID, let alone that the decision to adopt the current testing approach over

  theoretical alternatives shows deliberate indifference to the risk of COVID.

         Following the executions, BOP staff under Fefferman’s recommendations would be

  subjected to another fourteen-day quarantine before they could resume work, even, apparently, if



                                                   24
Case 2:20-cv-00630-JMS-DLP Document 51 Filed 01/04/21 Page 25 of 34 PageID #: 1071




  they have no symptoms and no contact with a suspected COVID case. Again, the CDC

  recommendations do not suggest that staff should be quarantined for two weeks following each

  shift, even if additional personnel or other outsiders—for example, a “contracting crew,” Trans.

  25 at 19–25—entered prison grounds during a staff member’s shift. And the declaration of FCC

  Terre Haute’s Complex Warden, T.J. Watson, makes clear that a fourteen-day quarantine for all

  staff members involved in an execution would be impracticable and would seriously hamper

  prison operations by removing critical staff from their other duties. Third Watson Dec. ¶ 13. As

  with all of her recommendations, Fefferman offers no explanation why executions pose a unique

  risk of COVID that makes these recommendations constitutionally necessary when an execution

  staff is brought into the facility, when they would be absurd for any other prison operation that

  brings in different personnel or other outsiders.

            In short, Fefferman and plaintiffs believe that the Eighth Amendment permits an

  execution to take place only if BOP quarantines staff, witnesses, victims, and members of the

  media for weeks, shuts down a substantial portion of its staff for a month, and polices the

  behavior of the quarantined group. It is difficult to escape the conclusion that these

  recommendations are deliberately offered to make federal executions impossible as a practical

  matter.

            Likewise, there is no merit to plaintiffs’ suggestion that the more limited ability to

  conduct contact tracing on members of the execution team shows a criminally reckless disregard

  for plaintiffs’ safety. The declaration of Rick Winter, a BOP Regional Counsel involved in

  effectuating executions, describes the important practical considerations that require the identity

  of execution team members to remain confidential, including protecting those team members

  from attack in public or in their ordinary job duties within correctional facilities. Second Winter



                                                      25
Case 2:20-cv-00630-JMS-DLP Document 51 Filed 01/04/21 Page 26 of 34 PageID #: 1072




  Dec. ¶¶ 11–14. Plaintiffs appear to suggest that it is illegitimate for defendants to address those

  risks if it makes contact tracing any more difficult, but the Seventh Circuit has made clear that

  “[c]orrectional administrators must have ‘substantial discretion to devise reasonable solutions to

  the problems they face,’ particularly when safety and security interests are at stake.” Mays, 974

  F.3d at 820 (quoting Florence v. Bd. of Chosen Freeholders of Cty. of Burlington, 566 U.S. 318,

  326 (2012)). Even if BOP cannot always conduct contact tracing if an execution team member

  tests positive for COVID-19, “the totality of the measures [BOP] already ha[s] taken to combat

  the spread of COVID-19,” id.—including requirements that the execution team and all others

  involved in executions wear masks and maintain social distance where possible, efforts to

  minimize interaction between the execution team and FCC Terre Haute staff, and daily COVID-

  19 screening for staff and all others who enter the Terre Haute complex—refute any claim that

  BOP is criminally indifferent to the risks of COVID-19. As with the recommendations that BOP

  staff members spend weeks in quarantined detention, this Court should reject plaintiffs’ demand

  that members of the execution team have their identities exposed as a penalty for participating in

  executions.

         That BOP has not adopted plaintiffs’ recommendations is not evidence of deliberate

  indifference to the supposed increased risk posed by the scheduled executions. Indeed, these

  demands are not tailored to address the increased risk allegedly posed by the scheduled

  executions, but instead seem designed to address the risks of COVID that are inherent to

  ordinary operations at this or any other correctional institution. For example, Fefferman

  proposes that even BOP staff ordinarily assigned to FCC Terre Haute be required to quarantine

  for two weeks before an execution, but she gives no explanation why those same staffers should

  not be required to quarantine before other shifts. Presumably, if plaintiffs face an



                                                   26
Case 2:20-cv-00630-JMS-DLP Document 51 Filed 01/04/21 Page 27 of 34 PageID #: 1073




  unconstitutional risk of harm from an FCI staffer who visits a grocery store or travels to a

  medical appointment the week before his execution-day shift, they also face an unreasonable risk

  from an FCI staffer who does so the week before any other shift. Plaintiffs’ suggestion that the

  prison be encased in a bubble for several weeks, beyond being unreasonable in its own right,

  offers no explanation why the need to so encase the prison arises only when the people daily

  entering and exiting the prison are doing so in relation to an execution as opposed to other

  functions.

         This latest preliminary injunction application is just another effort to use the COVID

  epidemic as a vehicle to enjoin federal executions. Plaintiffs fail to identify any COVID

  precaution that BOP is forgoing during these executions that demonstrates the deliberate

  indifference required to state an Eighth Amendment claim. But as the Seventh Circuit held and

  this Court recently reaffirmed, BOP has “nearly unfettered discretion to schedule executions.”

  ECF No. 37 at 13–14 (citing Peterson v. Barr, 965 F.3d 549, 552−53 (7th Cir. 2020)). Plaintiffs’

  burden is to show that, in carrying out those executions, BOP is exposing them to “substantial

  additional risks for their health” with a criminally reckless state of mind. Id. Their substitute

  argument, that this Court should decide executions do not serve an interest that justifies

  tolerating any risk, is just asking this Court to disregard the lesson from Peterson and from the

  Supreme Court’s consistent jurisprudence upholding the government’s interest in carrying out

  lawfully imposed capital sentences.

         In short, this case presents the same deficiency that the Court rightly noted after the last

  round of preliminary injunction briefing. Plaintiffs’ claim implies that carrying out ordinary

  correctional activities during the COVID epidemic shows an unconstitutional disregard for the

  health and safety of inmates. Rather than bring a suit challenging those ordinary operations,



                                                   27
Case 2:20-cv-00630-JMS-DLP Document 51 Filed 01/04/21 Page 28 of 34 PageID #: 1074




  which suit would surely fail, plaintiffs instead insist that halting federal executions should be the

  price of not shutting down the prison entirely. Because they have failed to show that these

  executions are being carried out in a fashion that shows criminally reckless disregard for inmate

  safety, plaintiffs’ claim must fail.

  IV.     PLAINTIFFS FAIL TO SHOW IRREPARABLE INJURY

          Because plaintiffs have failed to establish a likelihood of success on the merits, the Court

  need not proceed further to consider the remaining preliminary injunction factors. See GEFT

  Outdoors, 922 F.3d at 367–68 (noting that if a plaintiff cannot show a likelihood of success on

  the merits of his claim, “there [is] no need for the district court to conduct further analysis of the

  ‘threshold phase’ for preliminary injunctive relief, or to move to the ‘balancing phase’”); accord

  Lankford v. Talbot Dr., No. 1:18-cv-03935, 2020 WL 2128580, at *1 (May 5, 2020) (quoting

  same). This approach is consistent with the Supreme Court’s application of the preliminary

  injunction standard in Eighth Amendment method-of-execution challenges, where an inmate’s

  failure to establish a likelihood of success alone warrants denial of the inmate’s motion to

  preliminarily enjoin his execution. See Glossip v. Gross, 576 U.S. 863, 877–78 (2015).

          Even if the Court were to proceed, however, it should find that plaintiffs have failed to

  show the requisite irreparable harm that is necessary to justify an injunction. In denying

  plaintiffs’ first motion for a preliminary injunction, the Court concluded that plaintiffs “ha[d]

  no[t] demonstrated an irreparable injury” because they “ha[d] not shown that they are likely to be

  infected with COVID-19 because of the scheduled executions.” ECF No. 37 at 15. Nothing in

  plaintiffs’ second motion casts doubt on the Court’s conclusion.

          Plaintiffs contend that, because “the current incidence of COVID-19 inside and outside of

  FCC Terre Haute” is high, ECF No. 47 at 19, defendants should postpone all executions until

  defendants implement the additional, infeasible testing and quarantining measures for execution-
                                                    28
Case 2:20-cv-00630-JMS-DLP Document 51 Filed 01/04/21 Page 29 of 34 PageID #: 1075




  associated individuals that are recommended by their purported expert witness Nina Fefferman.

  But, just as when the Court denied their first preliminary-injunction motion, plaintiffs still cannot

  demonstrate that they are “likely” to become infected absent relief, especially given the

  vaccinations and other virus-related precautions BOP has taken and offered plaintiffs. See Third

  Watson Dec. ¶¶ 8–9, 11–12; Dec. 5, 2020 Watson Dec. (ECF No. 28-1) ¶¶ 8–12, 15–17, 19–23.

  All of those existing safeguards minimize the likelihood of plaintiffs’ contracting COVID-19 as

  a result of executions that take place at Terre Haute and minimize any risk of irreparable harm.

  That fundamental deficiency defeats plaintiffs’ claims regardless of whether they seek to halt all

  executions, full stop (as they did in their first preliminary-injunction motion), or whether they

  seek to halt all executions until BOP takes various infeasible measures (as they do now). 6

  V.     THE BALANCE OF EQUITIES AND THE PUBLIC INTEREST WEIGH
         AGAINST A PRELIMINARY INJUNCTION HALTING ALL FEDERAL



  6
    Plaintiffs argue that the Court may consider members of the putative class when evaluating the
  likelihood of success and the risk of irreparable harm. ECF No. 48 at 20. This contention fails
  on numerous fronts. Most fundamentally, plaintiffs make no showing that putative class
  members face greater risks than plaintiffs do; there is accordingly no basis to conclude that
  unnamed class members could carry their burdens of demonstrating Article III standing, an
  Eighth Amendment violation, or likely irreparable injury where plaintiffs cannot. Beyond that,
  unlike in the cases they cite, plaintiffs here have not even moved for class certification or given
  the court any basis for evaluating whether certification would be warranted. See, e.g., Strouchler
  v. Shah, 891 F. Supp. 2d 504, 518 (S.D.N.Y. 2012); Doe v. Trump, 418 F. Supp. 3d 573, 602 (D.
  Ore. 2019), rev’d, ___ F.3d ___, 2020 WL 7778213 (9th Cir. Dec. 31, 2020). And it is well
  established that a named plaintiff who lacks standing may not “piggy-back on the injuries of the
  unnamed class members,” Payton v. County of Kane, 308 F.3d 673, 682 (7th Cir. 2002); the
  Supreme Court has made clear that plaintiffs must “allege and show that they personally have
  been injured, not that injury has been suffered by other, unidentified members of the class to
  which they belong and which they purport to represent,” Warth v. Seldin, 422 U.S. 490, 502
  (1975). The Seventh Circuit has also held that a plaintiff whose claims fail on the merits, as
  plaintiffs’ claims here do, cannot “sue as a class representative,” regardless of the strength of
  putative class members’ potential claims. Sample v. Aldi Inc., 61 F.3d 544, 551 (7th Cir. 1995),
  abrogation on other grounds recognized by Carson v. Bethlehem Steel Corp., 82 F.3d 157 (7th
  Cir. 1996).



                                                   29
Case 2:20-cv-00630-JMS-DLP Document 51 Filed 01/04/21 Page 30 of 34 PageID #: 1076




         EXECUTIONS UNTIL PLAINTIFFS’ PROPOSED MEASURES CAN BE
         IMPLEMENTED

         Because plaintiffs’ arguments are not likely to succeed on the merits and because they

  have failed to show irreparable harm, this Court need not consider the remaining injunction

  factors. See GEFT Outdoors, 922 F.3d at 364. Should the Court proceed further, however, the

  equities weigh heavily against issuing an injunction. See Winter, 555 U.S. at 32.

         Plaintiffs do not even address, much less dispute, this Court’s conclusion that “[t]he

  defendants have a substantial legal interest in timely enforcement of criminal defendants’

  sentences, such that the Court should not stay an execution lightly.” ECF No. 37 at 15 (citing

  Bucklew, 139 S. Ct. at 1133). The American people have chosen to make capital punishment

  available in the federal system. Bucklew, 139 S. Ct. at 1123. If that decision is to be given

  meaningful effect, the public interest lies in the enforcement of sentences. The indefinite

  postponement of executions until defendants can meet plaintiffs’ standards for testing and

  quarantining execution-associated individuals is inconsistent with the Supreme Court’s teaching

  that “[b]oth the [government] and the victims of crime have an important interest in the timely

  enforcement of a [death] sentence,” Bucklew, 139 S. Ct. at 1133 (quoting Hill v. McDonough,

  547 U.S. 573, 584 (2006)); see also Calderon v. Thompson, 523 U.S. 538, 556 (1998)

  (explaining that once post-conviction proceedings “have run their course . . . finality acquires an

  added moral dimension”). “Only with an assurance of real finality can the [Government]

  execute its moral judgment in a case,” and “[o]nly with real finality can the victims of crime

  move forward knowing the moral judgment will be carried out.” Id. at 556. Unduly delaying

  executions can also frustrate the death penalty by undermining its retributive and deterrent

  functions. See Bucklew, 139 S. Ct. at 1134; id. at 1144 (Breyer, J., dissenting).

         Indeed, the Supreme Court has routinely denied stay-of-execution applications even by


                                                  30
Case 2:20-cv-00630-JMS-DLP Document 51 Filed 01/04/21 Page 31 of 34 PageID #: 1077




  condemned inmates while their challenges to execution protocols were pending. See Storey v.

  Lombardi, 135 S. Ct. 1198 (2015) (mem.) (denying stay-of-execution applications by Missouri

  inmates while challenges to Missouri’s single-drug pentobarbital protocol were pending), and

  Warner v. Gross, 135 S. Ct. 824 (2015) (mem.) (same, involving a challenge to Oklahoma’s

  execution protocol). It defies belief that these plaintiffs’ asserted harm (which hinges not on

  anything related to the executions, but rather a speculative increase in risk from COVID-19)

  merits a suspension of all executions for an indefinite period until defendants can implement

  plaintiffs’ draconian safety standards, when the Supreme Court has rejected similar requests

  from inmates themselves. Indeed, although plaintiffs have recharacterized their request for an

  injunction as seeking safety measures prior to the scheduled executions—rather than halting

  them full stop—one of plaintiffs’ enumerated requests is a 14-day quarantine period before the

  scheduled executions. That safety measure would, in effect, halt the scheduled executions, given

  that plaintiffs waited until the last moment to propose it.

         When it denied plaintiffs’ first preliminary-injunction motion, the Court correctly

  concluded that plaintiffs’ interest in avoiding unreasonable risk of exposure to COVID-19 “does

  not weigh heavily” in the balance “because plaintiffs have not shown that the scheduled

  executions will create a substantial additional risk to their health.” ECF No. 37 at 15. Plaintiffs’

  speculative allegations of harm are far outweighed by the government’s interest in carrying out

  scheduled executions after lengthy post-conviction review periods. Cf. In re Federal Bureau of

  Prisons’ Execution Protocol Cases, 955 F.3d 106, 129 (D.C. Cir. 2020) (Katsas, J., concurring)

  (noting that federal courts “should not assist” attempts “to delay lawful executions indefinitely”);

  LeCroy v. U.S., 975 F.3d 1192, 1196 (11th Cir. 2020) (finding that courts are not vested “with a

  free-floating, standardless reservoir of authority to postpone an already-scheduled execution, free



                                                   31
Case 2:20-cv-00630-JMS-DLP Document 51 Filed 01/04/21 Page 32 of 34 PageID #: 1078




  and clear of the traditional stay standard”); U.S. v. Lee, No. 4:97-cr-00243-LPR-2, 2020 WL

  3921174, at *5 (E.D. Ark. July 10, 2020) (leaving to the Executive Branch the judgment about

  whether to move ahead with executions during the COVID-19 crisis). That interest is

  particularly acute given the scheduling and operational difficulties surrounding executions. See,

  e.g., Declaration of Kevin Pistro (ECF No. 27-2) ¶ 8. Indeed, even where an inmate himself

  directly challenges the method of execution, the Supreme Court has warned that courts must

  “police carefully against attempts to use such challenges as tools to interpose unjustified delay,”

  Bucklew, 139 S. Ct. at 1134, which can even “undermine [capital punishment’s] jurisprudential

  rationale by reducing its deterrent effect and retributive value,” id. at 1144 (Breyer, J.,

  dissenting) (alteration in original) (quotation marks omitted). Cf. Peterson, 965 F.3d at 553

  (rejecting plaintiffs’ attempt to enjoin BOP from carrying out execution because BOP “has the

  unconstrained discretion to choose a date for the execution”). 7

         Finally, the Government’s interest and the public interest in implementing the sentences

  of the inmates to be executed is “magnified by the heinous nature” of their offenses. See, e.g.,

  Execution Protocol Cases, 955 F.3d at 127 (Katsas, J., concurring). The condemned inmates at

  issue here were duly convicted and sentenced to capital punishment. The sentences of those




  7
    Plaintiffs’ attempt to distinguish Peterson on grounds that it involved an Administrative
  Procedure Act claim, ECF No. 48 at 20, is unavailing. The holding in Peterson reinforces the
  “unconstrained discretion [of the Attorney General and BOP] to choose” an execution date. 965
  F.3d at 553. That discretion derives from the Federal Death Penalty Act, 18 U.S.C. § 3596(a),
  and applicable regulations, 28 C.F.R. § 26.3(a)(1). Peterson, 965 F.3d at 552. The fact that the
  claims were brought under the APA has no bearing on the court’s finding to this effect and was
  relevant only insofar as the court found that the APA claim lacked “any arguable legal basis”
  because the decision “to set execution dates” was “committed to agency discretion by law.” Id.
  And although plaintiffs note that Peterson did not involve the Eighth Amendment, that
  distinction is irrelevant because, as explained above, plaintiffs have failed to demonstrate a
  likelihood of success on the merits with respect to their Eighth Amendment claim.


                                                    32
Case 2:20-cv-00630-JMS-DLP Document 51 Filed 01/04/21 Page 33 of 34 PageID #: 1079




  inmates have been upheld throughout their many years of direct and post-conviction review. The

  notion that plaintiffs’ interest in postponing the executions outweighs the Government’s interest

  and the public interest in finally implementing the lawful capital sentences the inmates incurred

  finds no support in equity. For all these reasons, the balance of equities tips against granting a

  preliminary injunction.

                                           CONCLUSION

         For the foregoing reasons, plaintiffs’ second motion for a preliminary injunction should

  be denied.


  Dated: Jan. 4, 2021                                   Respectfully submitted,

                                                        JOHN C. CHILDRESS
                                                        Acting United States Attorney

                                                        Shelese Woods
                                                        Assistant United States Attorney

                                                        Brigham J. Bowen
                                                        Assistant Director

                                                        /s/ Jordan L. Von Bokern____________
                                                        Lisa A. Olson
                                                        Jordan L. Von Bokern
                                                        U.S. Department of Justice
                                                        Civil Division, Federal Programs Branch
                                                        1100 L Street, N.W.
                                                        Washington, DC 20001
                                                        (202) 305-7919
                                                        Lisa.Olson@usdoj.gov
                                                        Jordan.L.Von.Bokern2@usdoj.gov

                                                        Counsel for Defendants




                                                   33
Case 2:20-cv-00630-JMS-DLP Document 51 Filed 01/04/21 Page 34 of 34 PageID #: 1080




                                  CERTIFICATE OF SERVICE


         I hereby certify that on January 4, 2021, the foregoing was filed electronically through

  ECF/CM. On this same date, electronic service will be made to all counsel of record through the

  Court’s ECF/CM system.



                                                      /s/ Jordan L. Von Bokern
                                                      Jordan L. Von Bokern
                                                      Trial Attorney




                                                 34
